DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I (claims 6 & 13) in the reply filed on 04/15/2022 is acknowledged.  The traversal is on the ground(s) that species of claims 7 & 14 depending from other elected species I, claim 6 and 11, therefore, Species I & II should be combined.  This is found persuasive; therefore, Species II has been rejoined with Species I.
Claims 1, 6-11, 13, and 14 have been examined.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement filed 05/26/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8-11, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mattila et al. (U.S. Patent No. 7,896,796).
 	Regarding claim 1: Mattila discloses a method of forming and sorting informational items having product information printed thereon, the method comprising: folding a sheet of paper having product information printed thereon by making a plurality of folds in said sheet of paper to form a folded article (Figs. 1-3; via folded sheets 10, printed information 12); conveying the folded article on a conveyor belt passed a camera (Figs. 8B & 13; via the shown transfer unit with belts and detector 429; “where a camera…used as the glue detector 429”); capturing an image of the folded article with the camera as it passes on the conveyor belt (Fig. 13; via 429 detecting folded stack sheets 370); processing data retrieved from the image; and determining if the folded article satisfies at least one predetermined criteria based on the processed data, see for example (Fig. 19; via the shown processing units).
	Regarding claim 6: processing the data retrieved from the image comprises identifying the edges of the folded article (Fig. 13; via camera 429 would image and identify the edges of the article).
	Regarding claim 8: wherein capturing the image comprises capturing a digital image with a pixelated digital imaging sensor (via sensor/camera 429).
	Regarding claim 9: Mattila discloses a method of forming and sorting informational items having product information printed thereon, the method comprising: folding a sheet of paper having product information printed thereon by making a plurality of folds in said sheet of paper to form a folded article (Figs. 1-3; via folded sheets 10, printed information 12); conveying the folded article on a conveyor belt; determining if the folded article satisfies at least one predetermined criteria (Figs. 8B & 13; via the shown transfer unit with belts and detector 429; “where a camera…used as the glue detector 429”); and diverting the folded article off of the conveyor belt when it is determined that the folded article does not satisfy the at least one predetermined criteria (Fig. 13C, via 447; inherently such step of diverting or remove of the defective article will take place).
Regarding claim 10: wherein diverting the folded article off of the conveyor belt comprises actuating a diverter assembly located adjacent to the conveyor belt to move a diverter arm into engagement with the folded article (via 447).  
Regarding claim 11: capturing an image of the folded article with a camera as it moves on the conveyor belt; and processing data retrieved from the image to determine if the folded article satisfies the at least one predetermined criteria, (Fig. 13; via camera 429 detecting folded stack of sheets 370; Fig. 19; via the shown processing units and controller 432). 
 	Regarding claim 13: wherein processing the data comprises identifying edges of the folded article (Fig. 13; via camera 429 would image and identify the edges of the article).
	



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattila et al. (U.S. Patent No. 7,896,796) in view of Kato et al. (U.S. Pub. No. 2009/0066016).
	Regarding claims 7 & 14: Mattila does not suggest the claimed step of processing the data retrieved from the image further comprises calculating an angle between two or more intersecting edges of the folded article.  However, Kato discloses a similar method with the step of calculating an angle of the tilted sheets, see for example (Figs. 2 & 5-7; paragraph 0062, “sensor 43 to the intermediate transpiration sensor 42 is calculated”, of the conveyed tilted sheets).
	Therefore, it would have been obvious to one having ordinary skilled in the art, before the effective filing date of applicant’s claimed invention, to have modified Mattila’s method by having a step of detecting and calculating any angled/tilted sheets, as suggested by Kato, in order to come up with image forming apparatus, of which is capable of accurately detecting a straightening amount of a sheet and properly correcting a skew according to the detected skew amount (paragraph 0011).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, the cited arts in PTO-892 suggest the use of sensors to detect any tilted conveyed sheets for further action.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731